Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 1, applicant argues (Remarks, pp. 6-7) “paragraph [0145] of Kaneko teaches an evaluation value of a cardiac function. However, it is noted that paragraph [0145] of Kaneko merely discloses using a quantitative value Q of a ROI R corresponding to the heart region to determine the cardiac function and does not disclose as to calculating one or more of an evaluation value of a cardiac function from the pixel value of the extracted heart region or an evaluation value of a water content of the subject from the pixel value of the extracted lung region.” It should be noted that the aforementioned claim language has been amended changing the scope somewhat.  Moreover, the claim language requires “calculating…an evaluation value of a cardiac function from the pixel value of the extracted heart region” or (emphasis added) “an evaluation value of a water content…from the pixel value of the extracted lung region”.  This is an “either/or” proposition, thus, meeting either one of these calculations from the prior art suffices.  Accordingly, the ground of rejection has been revised in view of Takeda to substantiate the amended claim language as follow.  With respect to the rest of the claims, applicant’s arguments stand and fall on the allowability of claim 1 as amended, and thus, no additional arguments were presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. (US 7386157) in view of Takeda (US 20100254512 A1)
Regarding claim 1, Tago et al. teaches a dynamic image analysis apparatus comprising a hardware processor (see Col. 2, line 38+; “there is provided a radiographic image processing apparatus”; see also fig. 1:106) that: extracts one or more a heart region or a lung region from a dynamic image obtained by radiographing a dynamic state of a chest of a subject (see Fig. 3, Col. 5, line 40-41: “In step S2, a lung field region is extracted from each front chest image”) and calculates, based on an area, a diameter, one or more of a pixel value of the extracted heart region or a pixel value of the extracted lung region, (see Fig. 3, S2-S4, Col.6, line 5-14; “In step S3, as shown in FIG. 9, a lung field area S is calculated by calculating the number of pixels, of the binary lung field image, which are set to "1". In lung field height calculation in step S4, a projection of the binary lung field image is calculated in the longitudinal direction, the right and left lungs are separated in terms of images on the basis of the projection, and projections of the binary right lung image and binary left lung image are calculated in the lateral direction”). However, Tago does not exclusively teaches an evaluation value of a cardiac function “or” an evaluation value of a water content of the subject.
see Fig.4 S4, para [0129]; “calculates the evaluation value for heart function with regard to the blood speed, cardiac output and beat, and the distance, directionality or periodicity of the movement of the local part of heart (Step S4)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching as taught by Takeda in order to use the value for diagnostic purpose of heart part (see para [0129])).
Regarding claim 11, the rejection of claim 1 is incorporated herein. 
 Takeda in the combination further teaches wherein the hardware processor normalizes the calculated evaluation value of the cardiac function with a correction coefficient based on an area of the heart region, an area of the lung region, and height or weight of the subject (see Figs. 15-16; also, para [0184]; “For example, comparison is made regarding the cases where normalization has been achieved using the straight line h2 and straight line h3 of FIG. 16. When there is an increase of the value G, the normalized signal value corresponding to the heart part corresponds to the straight-line area of the basic LUT. This can improve the contrast of the heart part. By changing the value (the area with large transmitted X-ray dosage reaches the saturated state. However, this area is not the target of radiographic interpretation, and no problem arises”; see also para [0177, 0180, 0183] for additional context).
Regarding claim 12, the rejection of claim 1 is incorporated herein.  Tago et al. in the combination further teaches wherein the hardware processor includes a display device that see Col. 8, line 8-62; “The obtained difference images are sorted in accordance with the sort order of the basic images, and are consecutively displayed as moving images on the image display unit 113”.)
Regarding claim 13, the rejection of claim 1 is incorporated herein. Tago et al. in the combination further teaches the dynamic image analysis apparatus according to claim 1, wherein the hardware processor performs a difference analysis of an evaluation value of the cardiac function “or” an evaluation value of the water content calculated from a dynamic image radiographed before an operation and an evaluation value of the cardiac function or an evaluation value of the water content calculated from a dynamic image radiographed during the operation or after the operation (see Col.7, line 62+; “FIG. 11 is a flowchart associated with image differences. The operation of the image difference computing unit will be described. Chest X-ray imaging is generally performed while the object Y is standing, i.e., in a standing position. For this reason, it never occurs that radiography in year P and radiography in year P+1 are performed in the same in the same body position. When images radiographed in different body positions are subjected to difference processing, an artifact is caused by a positional shift. It is therefore preferable to perform difference processing upon correction of this positional shift”).
            Regarding claim 15, the rejection of claim 1 is incorporated herein.  
Takeda in the combination further teaches wherein the hardware processor sequentially performs the extraction and the calculation on dynamic images sequentially acquired by a radiographing apparatus to calculate an evaluation value of the cardiac function or an evaluation value of the water content and controls, based on the calculated evaluation value of the cardiac see para [0084]; “The following describes the radiographing apparatus 10. The X-ray source 11 applies X-rays under the control of the control section 21 of the console for radiography 20. The X-ray irradiation conditions to be controlled include the pulse rate, pulse width, pulse intervals, irradiation start/end timing, X-ray tube current, X-ray tube voltage and filter values in the continuous radiographing mode of the dynamic radiographing operation”).
Regarding claim 16, the rejection analysis of claim 1 is equally applicable here.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. in view of Takeda as applied to claim 1 above, and further in view of Kaneko et al. (US 20180276816 A1) and Xiang at el. (US 20210142089 A1)

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
The combination of Tago et al. and Takeda does not teach as further claimed but, Kaneko et al. teach wherein the hardware processor calculates, as the evaluation value of the cardiac function, a heart rate, a stroke volume, a cardiac output, a blood pressure, a pulmonary arterial pressure, an arterial pressure, “or” a central venous pressure (see para [0135]; “In particular, the influence of artifacts, such as specific defects of pixels, in the calculated images can be reduced. This allows accurate determination of pulmonary ventilation, pulmonary perfusion, and cardiac functions in the ROI R.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kaneko et al. in order for the variation in the feature values of the respective functions in the ROI R diseases that cause local abnormalities in the pulmonary ventilation and pulmonary perfusion functions can be readily determined (see para [0145]).
However, Kaneko et al. in the combination fail to teach “and calculates, as the evaluation value of the water content, a lung water content “or” a whole-body water content”.
In the same field of endeavor, Xiang teaches calculates, as the evaluation value of the water content, a lung water content (see para [0075] and [0086]; teaches analyzing of the image data of target object such as lung, to determine the content of liquid in the image, which is in this case lung) or a whole-body water content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Xiang in order to determine the diseases that cause local abnormalities in the cardiac function (see para [0086]).

Claims 3-10, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. in view of Takeda as applied in claim 1 above and further in view of Kaneko et al.
Regarding claim 3, the rejection analysis of claim 1 pertaining to evaluation value of the cardiac function is equally applicable here. Kaneko et al. further teaches (para [0140]; “Alternatively, the quantitative value Q may be the number (area) of pixels among all pixels in the calculated image having signal values greater than or equal to or smaller than or equal to a predetermined threshold, or within a predetermined range, besides deriving the quantitative value Q on the basis of the signal values of the regional pixels in the ROI R”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Kaneko et al. in order for the variation in the feature values of the respective functions in the ROI R diseases that cause local abnormalities in the pulmonary ventilation and pulmonary perfusion functions can be readily determined (see para [0145])).
Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Tago et al. and Takeda does not teach as further claimed, but Kaneko et al. teach wherein the hardware processor calculates the evaluation value of the cardiac function “or” the evaluation see para [0136]; “the difference between the maximum and minimum values is calculated, and the ratio of the difference between the maximum and minimum signal values to the number of specific analyzed frame images is calculated as a calculation signal value” ) of the area, the diameter, or the average pixel value of the extracted heart region (see para [0138] ; ”In the process determining the average, the average of the signal values of regional pixels is calculated as a quantitative value Q”)… see also para [0097]; “The radiation image processing apparatus 1A according to this embodiment can process a moving image of any region besides the lung field that repeats the same movement in a predetermined cycle, such as the heart, the pulmonary artery, the main artery, or the pulmonary bronchus”). 
Regarding claim 5, the rejection analysis of claim 3 is equally applicable here.
Regarding claim 6, the rejection analysis of claim 1 is equally applicable here. See also Kaneko et al.  (para [0140]; “Alternatively, the quantitative value Q may be the number (area) of pixels among all pixels in the calculated image having signal values greater than or equal to or smaller than or equal to a predetermined threshold, or within a predetermined range, besides deriving the quantitative value Q on the basis of the signal values of the regional pixels in the ROI R”).
Regarding claim 7, the rejection analysis of claim 4 is equally applicable here. See also Kaneko et al (para [0105]; “In the case where the diagnostic target is the lung field as illustrated in FIG. 6A, the selection range r.sub.1 or r.sub.2 represents a movement from an inspiratory level to the next inspiratory level. In the case where the diagnostic target is the heart, the selection range r.sub.1 or r.sub.2 represents a movement from systole to the next systole” implies the radiation image processing apparatus configured to perform for both lung and heart region”).
Regarding claim 8, the rejection analysis of claim 4 is equally applicable here.
Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Takeda further teaches wherein the hardware processor divides the extracted heart region into an atrium and a ventricle (see para [0147]; “The segments can be the major units of a left ventricle, left atrium, right ventricle and right atrium, or the minor units of an interventricular septum, cardiac apex, paries anterior, paries posterior and panes inferior in the left ventricle”). However, the combination of Tako et al. and Takeda as a whole does not exclusively teach as further claimed, but
Kaneko et al. in the combination further teaches when calculating the evaluation value of the cardiac function based on an average pixel value of the heart region (see para [0063]; “The calculation signal values may be determined through, for example, a process of determining the average”), calculates an evaluation value of the cardiac function of each of the atrium and the ventricle based on an average pixel value of a region divided as the atrium and an average pixel value of a region divided as the ventricle (see para [0156]; “For diagnosis of the heart region, quantitative values Q and their ratios may be calculated and displayed for the ventricles, the atriums, the right side of the heart, and the left side of the heart, as illustrated in FIG. 12B”). 
Regarding claim 10 the rejection of claim 1 is incorporated herein.
Takeda in the combination further teaches wherein the hardware processor divides the extracted heart region into a left heart and a right heart (see para [0147]; “The segments can be the major units of a left ventricle, left atrium, right ventricle and right atrium, or the minor units of an interventricular septum, cardiac apex, paries anterior, paries posterior and panes inferior in the left ventricle”). However, the combination of Tago et al. and Takeda as a whole does not teach as further claimed, but Kaneko et al. teaches when calculating the evaluation value of the cardiac function based on an average pixel value of the heart region, (see para [0063]; “The calculation signal values may be determined through, for example, a process of determining the maximum (maximum intensity projection (MIP)), the minimum (minimum intensity projection (MinIP), the peak-to-peak (Pk-Pk) value, the standard deviation, the mode, the integral, the average, the maximum derivative, or the minimum derivative”), calculates an evaluation value of the cardiac function of each of the left heart and the right heart based on an average pixel value of a region divided as the left heart and an average pixel value of a region divided as the right heart (see para [0156]; “For diagnosis of the heart region, quantitative values Q and their ratios may be calculated and displayed for the ventricles, the atriums, the right side of the heart, and the left side of the heart, as illustrated in FIG. 12B. In this way, the non-uniform functions of the heart can be readily determined, and thus the normality and abnormality can be readily determined). 
Regarding claim 14, the rejection of claim 1 is incorporated herein. The combination of Tago et al. and Takeda as a whole does not teach as further claimed, but Kaneko et al. teaches wherein the hardware processor removes a signal component of a shadow other than the subject from the dynamic image and performs the extraction and the calculation based on the dynamic image from which the signal component of the shadow other than the subject is removed (see para [0093]; “Any of the frame images can be selected. Thus, the frame images that are presumed to contain artifacts or noise can be readily removed. This enhances the accuracy of the analytical results”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668